DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 7-11, filed 23 March 2022, with respect to the rejection(s) of claim 1 and its dependents under 35 U.S.C. 103, have been fully considered but they are not persuasive.
Applicant argues that Yasumatsu does not disclose, teach, or suggest the limitation of amended Claim 1 that the polymer segment is bonded to an aromatic hydroxycarboxylic acid structure having a molecular weight of at least 500 g/mol. Applicant further argues that the combination of Kawagishi with Yasumatsu would not be obvious because Yasumatsu does not disclose, teach, or suggest the polymer design within a metal compound. These arguments are not considered persuasive because instant Claim 1, as amended, states that the molecular weight of the aromatic hydroxycarboxylic acid structure including the polymer segment is at least 500 g/mol. The charge control resin of Yasumatsu is characterized by comprising a polymer as its active ingredient having a constituent unit represented by Formula (1) (Yasumatsu, paragraph 0014). Yasumatsu further states that the charge control resin preferably has a number average molecular weight (Mn) of 5,000-30,000 and a weight average molecular weight (Mw) of 4,000-300,000 (Yasumatsu, paragraph 0027). As stated in the non-final office action dated 24 December 2021, the polymer segment is bonded to aromatic hydroxycarboxylic acid moieties (see Formula (1) in Yasumatsu). The structure of the aromatic hydroxycarboxylic acid substituents features a -COOM linkage, where M represents a metal. Thus, Yasumatsu does teach the polymer design within a metal compound. Furthermore, since the polymer has a molecular weight of at least 500 g/mol, the aromatic hydroxycarboxylic acid structure including the polymer segment must also be at least 500 g/mol.
For the reasons stated above, the arguments presented by the Applicant in regards to Claim 1 and its dependent claims are not considered persuasive and thus, the previously presented rejection is upheld.
Applicant’s arguments, see page 12, filed 23 March 2022, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140072908 A1 (Masumoto).
Applicant argues that none of the previously cited art makes the specific molecular weight range recited in amended Claim 8 obvious. The examiner agrees with the applicant that the previously cited prior art does not teach the specified molecular weight range. However, Masumoto teaches a charge control agent comprising a polymer with a weight average molecular weight (Mw) with a range overlapping the range recited by amended Claim 8. Thus, Claim 8 is now rejected over Kawagishi in view of Yasumatsu, further in view of Masumoto. Further explanation is provided below.
The newly added claims are further addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 4656112 A) in view of Yasumatsu (US 20140080989 A1).
Regarding Claim 1, Kawagishi discloses a metal compound comprising Zinc and at least two aromatic hydroxycarboxylic acid structures, each aromatic hydroxycarboxylic acid structure having an aromatic moiety having a hydroxyl substituent and a carboxylic acid substituent, which cooperatively bond the aromatic moiety to the metal via an ionic bond, a covalent bond, or a coordinate bond (Formula I, see also Col. 2 Lines 32-46 and Claims 8-11). However, Kawagishi does not disclose that each aromatic hydroxycarboxylic acid structure is bonded to a polymer segment and that the weight average molecular weight of the aromatic hydroxycarboxylic acid structure including the polymer segment is at least 500 g/mol. Yasumatsu teaches a charge controlling resin wherein aromatic moieties are bonded to a polymer segment (see Formula 1, paragraph [0073]). The resin taught in Yasumatsu has a weight-average molecular weight (Mw) in the range of 4000-500000 in a preferred embodiment (paragraph [0162]). Kawagishi and Yasumatsu are analogous art because both references relate to toner compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to bond a polymer segment to the aromatic moieties, as taught by Yasumatsu, to the metal compound disclosed by Kawagishi because the inclusion of the polymer segment results in a high compatibility of the charge-control compound with a binder resin for forming a toner resin and the polymer segment can also exhibit a charge control function (see Yasumatsu, paragraphs [0013] and [0034]-[0037]).
Regarding Claim 2, Yasumatsu teaches that each aromatic hydroxycarboxylic acid structure is bonded to a polymer segment and that the weight average molecular weight of the aromatic hydroxycarboxylic acid structure including the polymer segment is at least 1000 g/mol (paragraph [0162]). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to bond a polymer segment to the aromatic moieties, as taught by Yasumatsu, to the metal compound disclosed by Kawagishi because the inclusion of the polymer segment results in a high compatibility of the charge-control compound with a binder resin for forming a toner resin and the polymer segment can also exhibit a charge control function (see Yasumatsu, paragraphs [0013] and [0034]-[0037]).
Regarding Claim 4, the structure disclosed in Kawagishi uses Zinc as the metal (Formula I, Col. 2 Lines 32-46, and Claims 8-11).
Regarding Claim 5, Kawagishi discloses a metal compound wherein the hydroxyl and carboxylic acid substituents comprise a salicylic acid having one or more additional substituents (Col. 2 Lines 16-22 and Claims 8-11) or a hydroxynaphtoic acid having one or more additional substituents (Col. 2 Lines 16-22 and Claims 1-4).
Regarding Claim 9, Kawagishi discloses a metal compound wherein each hydroxycarboxylic acid structure comprises a polymer segment, wherein the polymer segments of each aromatic hydroxycarboxylic acid structure are equal or different to one another (Col. 2 Lines 16-46).
Regarding Claim 10, Kawagishi does not disclose a connection of the aromatic hydroxycarboxylic acid structures by means of bonding to the polymer segment. However, Formula 1 of Yasumatsu shows the connection of a polymer segment with two aromatic moieties, with the aromatic moieties connected to each other (see Formula 1 of Yasumatsu). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a polymer segment bonded to the aromatic moieties, thus connection the aromatic moieties to each other, as taught by Yasumatsu with the metal compound taught by Kawagishi (and modified with the previously discussed teachings of Yasumatsu) because connecting the aromatic moieties results in improved electric charge 
Claims 3, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 4656112 A) in view of Yasumatsu (US 20140080989 A1) as applied to claim 1 above, and further in view of Ikeda (US 4771034 A).
Regarding Claim 3, Kawagishi, when combined with the teachings of Yasumatsu, discloses a metal compound according to claim 1 of the instant application. Kawagishi and Yasumatsu are silent in regards to the presence of a bonding group configured for bonding a polymer segment to the hydroxycarboxylic acid structure. Ikeda teaches a salicylic acid-like structure where a polymer group is bonded to the aromatic moiety by the means of Ar-O-P, where Ar is the aromatic moiety, O is an oxygen atom, and P is the polymer segment (Ikeda, Formula III in Col. 3). Kawagishi, Yasumatsu, and Ikeda are analogous art because each reference pertains to compounds for use in toner. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to attach a polymer segment to the hydroxycarboxylic acid structures disclosed in Kawagishi (modified with the teachings of Yasumatsu as described above) by means of the bonding group taught by Ikeda because these salicylic acid derivatives paired with a polymer segment via a bonding group provide sufficiently high color densities and the colors are stable when developed (Ikeda, Col. 5 Lines 22-37).
Regarding Claim 6, Kawagishi, when combined with the teachings of Yasumatsu, discloses a metal compound according to claim 1 of the instant application. Kawagishi and Yasumatsu are silent in regards to the use of an alkyleneoxide group, olefin group, ester group, acrylic group, vinylether group, vinylester group, or vinylamide group as the polymer segment. Ikeda teaches a salicylic acid-like structure as the hydroxycarboxylic acid structure where the polymer segment is an alkyleneoxide group (Ikeda, Formula III in Col. 3). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the alkyleneoxide group taught by Ikeda as the polymer segment for the metal compound disclosed by Kawagishi (modified with the teachings of Yasumatsu as described above) because this group can provide satisfactory color development, working preservability, and stability of a developed color image (Ikeda, Col. 2 Lines 16-20).
Regarding Claim 7, Kawagishi, when combined with the teachings of Yasumatsu, discloses a metal compound according to claim 1 of the instant application. Kawagishi and Yasumatsu are silent in regards to the polymer segment comprising an ethylene oxide, propylene oxide, or butylene oxide repeat unit. Ikeda teaches a salicylic acid-like structure as the hydroxycarboxylic acid structure where the polymer segment is an alkyleneoxide group (Ikeda, Formula III in Col. 3), wherein Ikeda specifies that the alkyleneoxide group can have 1 to 10 carbons in the repeat unit (Ikeda Col 3. Lines 54-57), with the repeat unit being most preferably ethylene oxide (Ikeda, Col. 4 Lines 12-18). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the ethylene oxide repeat unit taught by Ikeda as the polymer segment for the metal compound disclosed by Kawagishi (modified with the teachings of Yasumatsu as described above) because this group can provide satisfactory color development, working preservability, and stability of a developed color image (Ikeda, Col. 2 Lines 11-20).
Regarding Claim 11, Kawagishi, when combined with the teachings of Yasumatsu, discloses a metal compound according to claim 1 of the instant application. Kawagishi and Yasumatsu are silent in regards to the presence of a bonding group configured for bonding a polymer segment to the hydroxycarboxylic acid structure. Ikeda teaches a salicylic acid-like structure where a polymer group is bonded to the aromatic moiety by the means of Ar-O-P, where Ar is the aromatic moiety, O is an oxygen atom, and P is the polymer segment (Ikeda, Formula III in Col. 3). Depending on the composition of the polymer segment, the oxygen atom may form an ionic bond with the terminal groups of the polymer segment to bind the polymer segment to the aromatic moiety. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to attach a polymer segment to the hydroxycarboxylic acid structures disclosed in Kawagishi (modified with the teachings of Yasumatsu as described above) by means of an ionic bond as taught by Ikeda because these salicylic acid derivatives paired with a polymer segment via an ionic bond provide sufficiently high color densities and the colors are stable when developed (Ikeda, Col. 5 Lines 22-37).
Regarding Claim 12, Kawagishi, when combined with the teachings of Yasumatsu, discloses a metal compound according to claim 1 of the instant application. Kawagishi and Yasumatsu are silent in regards to the presence of a bonding group configured for bonding a polymer segment to the hydroxycarboxylic acid structure. Ikeda teaches a salicylic acid-like structure where a polymer group is bonded to the aromatic moiety by the means of Ar-O-P, where Ar is the aromatic moiety, O is an oxygen atom, and P is the polymer segment (Ikeda, Formula III in Col. 3), thus covalently bonding the polymer segment to the aromatic moiety in the case where the end groups of the polymer form a covalent bond with oxygen (i.e. a carbon atom). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to attach a polymer segment to the hydroxycarboxylic acid structures disclosed in Kawagishi (modified with the teachings of Yasumatsu as described above) by means of a covalent bond as taught by Ikeda because these salicylic acid derivatives paired with a polymer segment via a covalent bond provide sufficiently high color densities and the colors are stable when developed (Ikeda, Col. 5 Lines 22-37).
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 4656112 A) in view of Yasumatsu (US 20140080989 A1) as applied to claim 1 above, and further in view of US 20140072908 A1 (Masumoto).
Regarding Claims 8 and 21, the teachings of Kawagishi and Yasumatsu are discussed above. Neither Kawagishi nor Yasumatsu disclose that the polymer segment has a molecular weight between 1,000 and 2,500 g/mol. Masumoto teaches a toner that contains a charge controlling agent. The charge controlling agent is a polymer having a structure represented by Formula (1) and has a weight average molecular weight (Mw) of 1,000 to 100,000 (Masumoto, abstract). The structure of Formula (1) in Masumoto is a salicylic acid structure (see Formula (1)). Kawagishi, Yasumatsu, and Masumoto are analogous art because each reference pertains to charge control agents in toners. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a polymer segment having the molecular weight taught by Masumoto for the structure disclosed by the combination of Kawagishi and Yasumatsu because a molecular weight in this range improves the triboelectric charging property without having a large impact on the fixability of the toner (see Masumoto, paragraph 0019).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 4656112 A) in view of Yasumatsu (US 20140080989 A1) as applied to claim 1 above, and further in view of US 20090202927 A1 (Yano).
Regarding Claim 22, the disclosures of Kawagishi and Yasumatsu are described above. Neither Kawagishi nor Yasumatsu disclose a bonding group comprising an amide or a carboxylic acid ester. Yano teaches a charge control agent for a toner. Yano provides several prior art examples of charge control agents where methacrylate amides are used in a copolymer for a charge control agent (Yano, paragraph 0019). Yano shows several examples of polymeric materials linked to an aromatic ring with an amide linkage between the polymer segment and the aromatic ring. See, for example, Formula (F) on Page 8 of Yano. Kawagishi, Yasumatsu, and Yano are analogous art because each reference pertains to charge control agents for toner. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an amide group as the bonding group for linking the polymer segment to the aromatic substituent, as taught by Yano, in the compound disclosed by the combination of Kawagishi and Yasumatsu because excellent charging properties can be obtained and dispersibility of the compound into a toner resin is improved (see Yano, paragraph 0046).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 4656112 A) in view of US 20120172562 A1 (Kenmoku).
Regarding Claim 23, Kawagishi discloses a metal compound comprising Zinc and at least two aromatic hydroxycarboxylic acid structures, each aromatic hydroxycarboxylic acid structure having an aromatic moiety having a hydroxyl substituent and a carboxylic acid substituent, which cooperatively bond the aromatic moiety to the metal via an ionic bond, a covalent bond, or a coordinate bond (Formula I, see also Col. 2 Lines 32-46 and Claims 8-11). However, Kawagishi does not disclose a bridging polymer segment. Kenmoku teaches resins for toners. In particular, Kenmoku teaches a salicylic compound have an ethylenic substituent that allows the compound to by polymerized (see Formula (6) in Kenmoku). When this ethylenic substituent is polymerized, the resulting polymer would connect the salicylic acid structure to another salicylic acid structure, thus acting as a bridging polymer. Kawagishi and Kenmoku are analogous art because both references pertain to toner compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a polymerizable group, such as the ethylenic moiety taught by Kenmoku, attached to the metal coordination compound disclosed by Kawagishi to link the aromatic hydroxycarboxylic acid substituents to each other via a bridging polymer because such a polymeric segment improves the stability of charging that comes in a high-temperature and high-humidity environment (see Kenmoku, paragraph 0009).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 4656112 A) in view of US 20120172562 A1 (Kenmoku) as applied to Claim 23 above, and further in view of Ikeda (US 4771034 A).
Regarding Claim 24, the combination of Kawagishi and Kenmoku disclose a metal compound according to instant Claim 23. Kawagishi and Kenmoku are silent in regards to the presence of a bonding group configured for bonding a polymer segment to the hydroxycarboxylic acid structure. Ikeda teaches a salicylic acid-like structure where a polymer group is bonded to the aromatic moiety by the means of Ar-O-P, where Ar is the aromatic moiety, O is an oxygen atom, and P is the polymer segment (Ikeda, Formula III in Col. 3). Kawagishi, Kenmoku, and Ikeda are analogous art because each reference pertains to compounds for use in toner. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to attach a polymer segment to the hydroxycarboxylic acid structures disclosed in Kawagishi (modified with the teachings of Kenmoku as described above) by means of the bonding group taught by Ikeda because these salicylic acid derivatives paired with a polymer segment via a bonding group provide sufficiently high color densities and the colors are stable when developed (Ikeda, Col. 5 Lines 22-37). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi (US 4656112 A) in view of Yasumatsu (US 20140080989 A1) and US 20140072908 A1 (Masumoto).
Regarding Claim 25, the teachings of Kawagishi and Yasumatsu are discussed above. Neither Kawagishi nor Yasumatsu disclose that the polymer segment has a molecular weight between 1,000 and 2,500 g/mol. Masumoto teaches a toner that contains a charge controlling agent. The charge controlling agent is a polymer having a structure represented by Formula (1) and has a weight average molecular weight (Mw) of 1,000 to 100,000 (Masumoto, abstract). The structure of Formula (1) in Masumoto is a salicylic acid structure (see Formula (1)). Kawagishi, Yasumatsu, and Masumoto are analogous art because each reference pertains to charge control agents in toners. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a polymer segment having the molecular weight taught by Masumoto for the structure disclosed by the combination of Kawagishi and Yasumatsu because a molecular weight in this range improves the triboelectric charging property without having a large impact on the fixability of the toner (see Masumoto, paragraph 0019).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                    

/PETER L VAJDA/Primary Examiner, Art Unit 1737       
06/04/2022